IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-60651
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

ARCHIE GRIFFIN,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                        USDC No. 4:94-CR-97
                        - - - - - - - - - -
                           August 5, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Archie Griffin appeals his conviction for conspiracy to

illegally transport and receive firearms in violation of 18

U.S.C. § 371.   He contends that the district court erred in

refusing to suppress oral statements he made after his arrest,

there was insufficient evidence to support his conviction, the

district court erred in admitting "other acts" evidence, the

court abused its discretion in denying his motion for a

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-60651
                                  -2-

continuance, and the district court erred in increasing his

offense level under U.S.S.G. § 3B1.1(a) of the U.S. Sentencing

Guidelines.

     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.    The

district court did not err in denying Griffin's motion to

suppress his oral statements.     See United States v. Hopkins, 433

F.2d 1041, 1045 (5th Cir. 1970).    The evidence was sufficient for

a reasonable jury to find Griffin guilty beyond a reasonable

doubt.    See United States v. Singer, 970 F.2d 1414, 1419 (5th

Cir. 1992).    The admission of "other acts" evidence was not

unfairly prejudicial to Griffin.     See United States v. Pace, 10

F.3d 1106, 1115-16 (5th Cir. 1993), cert. denied, 114 S. Ct. 2180

(1994).    The court did not abuse its discretion in denying his

motion for a continuance because Griffin failed to show that he

suffered serious prejudice as a result of the denial.     See United

States v. Scott, 48 F.3d 1389, 1393 (5th Cir.), cert. denied, 116

S. Ct. 264 (1995).    The court did not clearly err in assessing

the four-level increase in Griffin's offense level for his

leadership role.     See United States v. Puig-Infante, 19 F.3d 929,

944 (5th Cir.), cert. denied, 115 S. Ct. 180 (1994).

     Accordingly, the judgment is AFFIRMED.